                                 Case 8:19-cv-01825-JLS-DFM Document 20 Filed 04/27/20 Page 1 of 2 Page ID #:142




                            1
                                                                                                   JS-6
                            2
                            3
                            4
                            5
                            6
                            7
                            8
                                                      UNITED STATES DISTRICT COURT
                            9
                            10
                                                    CENTRAL DISTRICT OF CALIFORNIA

                            11
                            12     SUAD RUMMANAH, an                         Case No.: 8:19-cv-01825-JLS-DFM
                                   individual,                               Assigned for all purposes to the
                            13                                               Hon. Josephine L. Staton
                            14                 Plaintiffs,
                                         v.                              ORDER GRANTING PARTIES’
                            15
                                                                         JOINT STIPULATION TO
                            16     WALMART, INC., a corporate entity     DISMISS ENTIRE ACTION WITH
                            17     unknown; and DOES 1 through 20,       PREJUDICE PURSUANT TO FED.
                                   inclusive,                            R. CIV. P. RULE 41
                            18
                                                     Defendants.
                            19
                            20
                            21
                            22
                            23
Smaili & Associates, P.C.




                            24
                            25
                            26
                            27
                            28
                                      ORDER GRANTING PARTIES’ JOINT STIPULATION TO DISMISS ENTIRE ACTION WITH
                                                   PREJUDICE PURSUANT TO FED. R. CIV. P. RULE 41
                                                                         1
                                 Case 8:19-cv-01825-JLS-DFM Document 20 Filed 04/27/20 Page 2 of 2 Page ID #:143




                            1     Based on stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff Suad
                            2     Rummanah’s entire action as against all parties is hereby dismissed with prejudice,
                            3     pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii) and Rule
                            4     41(a)(1)(B) and that each party shall bear its own costs and fees.
                            5
                            6           IT IS SO ORDERED
                            7           Dated: 04/27/2020
                            8
                            9
                            10                                            JOSEPHINE L. STATON
                                                                         _______________________________
                            11                                           Honorable Josephine L. Staton
                                                                         United States District Judge
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
Smaili & Associates, P.C.




                            24
                            25
                            26
                            27
                            28
                                      ORDER GRANTING PARTIES’ JOINT STIPULATION TO DISMISS ENTIRE ACTION WITH
                                                   PREJUDICE PURSUANT TO FED. R. CIV. P. RULE 41
                                                                            2
